Citation Nr: 0946170	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  07-24 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected residuals, right ankle 
fracture.

2.  Entitlement to an extraschedular disability rating in 
excess of 20 percent for service-connected residuals, right 
ankle fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from June 1947 to 
April 1950 and September 1950 to September 1954.  He also 
served in the Army Reserve from January 1965 to May 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied a disability rating in excess 
of 10 percent for residuals, right ankle fracture.  In August 
2007, the RO granted an increase to 20 percent effective 
March 22, 2004.  Since that decision did not grant the 
maximum benefit under the law, the Veteran's claim remains in 
controversy.  See AB v. Brown, 6 Vet. App. 3, 38 (1992).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The objective medical evidence is in relative equipoise as to 
whether there was loss of use of the right foot due to the 
service-connected residuals, right ankle fracture.



CONCLUSION OF LAW

The criteria for a disability rating of 30 percent for 
residuals, right ankle fracture, are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.22, 
4.40, 4.45, 4.59, 4.63 and 4.71a, Diagnostic Code 5284 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 
2000, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefits sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the Veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure an accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
staged ratings are appropriate for an increased rating claim 
whenever the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

In evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

Initially, the Board notes that the Veteran was granted 
service connection for residuals of a right ankle fracture 
(hereinafter "right ankle disability") in a July 2005 
rating decision on the basis of aggravation of a pre-existing 
disability.  The RO noted that the evidence established that 
the Veteran fractured his right ankle as a civilian in May 
1966, but reinjured it twice during active duty for training 
in 1966 and 1978, which ultimately resulted in fusion surgery 
for the joint.  

In cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree exiting at the time of entrance into the active 
service.  38 C.F.R. § 4.22.  The RO determined that, based 
upon the evidence available, the Veteran's right ankle 
disability prior to active service was consistent with a 10 
percent disability rating.  As the Veteran did not appeal 
that rating decision, it is final, and the Board does not 
have jurisdiction to review the evaluation of the pre-
existing right ankle disability.  See 38 U.S.C.A. § 7105.  
Thus, it will accept the 10 percent evaluation as the level 
of the pre-existing right ankle fracture at the time the 
Veteran entered into active service in June 1966.

The Veteran's service-connected right ankle disability is 
currently rated as 20 percent disabling (30 percent less 10 
percent for the pre-existing disability) under 38 C.F.R. § 
4.71a, Diagnostic Code 5284, for a severe foot injury.  A 
higher disability rating may be assigned under Diagnostic 
Code 5284 only when the evidence shows actual loss of use of 
the foot.  38 C.F.R. § 4.71a, Note.  

The Board notes that Diagnostic Code 5270 also provides for a 
40 percent disability rating, but only when there is 
ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.  
38 C.F.R. § 4.71a.  As the medical evidence of record clearly 
shows the Veteran's right ankle disability is not productive 
of any of these criteria, evaluation under Diagnostic Code 
5270 is not warranted.  None of the other applicable 
diagnostic codes provide for a disability rating of 40 
percent.  Thus, the Board finds the Diagnostic Code 5284 is 
the most appropriate diagnostic code to evaluate the 
Veteran's right ankle disability.

Although the Note to Diagnostic Code 5284 does not define 
what actual loss of the foot means, 38 C.F.R. § 4.63 is 
instructive.  This section indicates that loss of use of a 
foot (for special monthly compensation purposes) exists where 
no effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee with use of a suitable prosthetic 
appliance.  The determination is made on the basis of the 
actual remaining function of the foot, i.e., whether the acts 
of balance, propulsion, etc. could be accomplished equally 
well by an amputation stump with prosthesis.  38 C.F.R. § 
4.63.

The Board has reviewed all the evidence of record, including 
the VA examination, VA and non-VA treatment notes, and the 
Veteran's testimony.  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.  In this 
case, the Board finds that the evidence is in equipoise as to 
whether there is loss of use of the right foot due to the 
service-connected right ankle disability.

VA treatment note from December 2005 shows the Veteran was 
seen for assistance for right lower leg brace and shoes.  
History of injuries as noted above is shown with addition of 
noting the ankle fusion was in 1979.  Physical examination 
noted limited motion of the right ankle and brace on lower 
leg.  Sensation was intact to 5.07 monofilament on the feet, 
and no tics, tremor or paralysis was noted.  The impression 
was fusion of right ankle.  Veteran was referred to 
prosthetics for further evaluation and recommendation on the 
brace.

A private treatment note dated April 12, 2006, indicates the 
Veteran was seen for follow up after a three years absence 
with continued complaints of pain in the right hind foot.  
Celebrex gave no relief.  He was using an AFO (ankle foot 
orthosis) and was obtaining some relief with that.  It was 
noted he had known hind foot osteoarthritis following 
successful ankle arthrodesis many years before.  Physical 
examination revealed no ankle motion and limited subtalar 
motion, which was painful.  Impression was hind foot 
osteoarthritis status post ankle arthrodesis.

Six days later, the Veteran underwent a VA examination.  
History of ankle injury was given as previously noted.  The 
Veteran complained of continuous right ankle pain, swelling, 
changes in gait, limited ambulation and instability.  He 
reported taking no medications as none were effective.  He 
also reported having received steroid injections that were 
not effective.  He was noted to use an ankle/foot orthosis on 
the right.  Precipitating factors for flare-ups include 
prolonged walking and weather changes, and alleviating 
factors included rest, elevation and warmth.  The effects of 
the right ankle disability on the Veteran's daily activities 
included limited ambulation with minimal engagement in 
physical or weight bearing activities.  

On physical examination, the right ankle range of motion was 
limited to -5 degrees of dorsiflexion, 5 to 35 degrees of 
plantar flexion, no subtalar motion and less than 5 degrees 
of inversion/eversion.  Motor strength was 4/5.  Pain began 
at the terminal limits of motion.  In describing gait and 
functional limitations on standing and walking, the examiner 
noted there was right antalgia without callosities to the 
plantar foot.  In response to whether ankylosis is present 
and, if so, the position of the bones of the joint in 
relationship to one another, the examiner noted "anatomic 
relationship" see range of motion findings.  The examiner 
noted that x-rays demonstrated severe degenerative joint 
disease in the tibiotalar/subtalar joints of the right ankle.  
The diagnosis was severe degenerative joint disease, right 
ankle.  As to whether there was additional limitation of 
functioning of the right ankle on flare-up, the examiner 
stated this was unknown and would be speculation.

On April 20, 2006, the Veteran was seen in VA 
Prosthetics/Orthotics for modifications to his present 
footgear.  The treatment note indicates the Veteran was 
wearing athletic type shoes with left double upright AFO 
solid ankle and lateral t-strap.  He complained of his foot 
rolling to the outside.  A 1/8 inch lateral heel and sole 
wedge to the shoe insert was added to prevent supination.  

An October 2009 statement from one of the Veteran's private 
physicians, submitted to the Board in November 2009 with 
waiver of RO consideration, indicates that the Veteran has 
significant difficulty in walking even short distances and 
wears an AFO brace to prevent further collapse of the midfoot 
joints.  It also indicates that there is very little, except 
prescription arthritis medicine, to control the condition and 
with time, the condition is expected to worsen.  This 
physician states that, for disability purposes, the Veteran 
has a significant reduction in his ability to walk without 
pain and daily activities are impaired.   

At a video conference hearing held in November 2009 before 
the undersigned, the Veteran testified that his right ankle 
disability began to worsen in 2006, and he now can hardly 
walk up and down stairs or across grass or anything like that 
because his ankle gives out from underneath him.  He can only 
walk about one block before he has to stop to rest and 
elevate his right ankle due to swelling and pain.  He also 
testified that his ankle is "locked in back position at all 
times" and he has to wear heels because of it.  He also 
stated that, since November 2007, he has had to wear an 
"Arkansas" brace on the ankle that does not allow movement 
of the ankle, unlike his previous plastic brace.  In 
addition, he has used a motor scooter since July 2007 to 
assist him with ambulation because of the swelling he gets in 
the ankle when the foot is down while sitting or ambulating.  
He testified that, when sitting with his leg down or walking, 
his right ankle swells and the pain increases until he can 
get his legs elevated, which alleviates this somewhat.  He 
said his scooter has attachments that allow him to elevate 
his leg, which he normally uses.  

The Board finds there is both positive and negative evidence 
concerning whether the Veteran's right ankle disability 
causes actual loss of use of the right foot.  Although the VA 
examination revealed some range of motion in the ankle, 
albeit mostly plantar flexion, six days earlier the Veteran's 
private treating physician failed to find any ankle motion 
and only limited subtalar motion, which was painful.  
Moreover, although the record indicates the Veteran can walk, 
he is severely limited in doing so.  (See April 2006 VA 
examination report, October 2009 private physician's 
statement and Veteran's November 2009 testimony.)  He uses a 
scooter to get around most of the time.  He also has to wear 
a brace on his ankle to protect against instability in the 
ankle and further collapse of the midfoot joints caused by 
the right ankle disability.  He has had to have a heel insert 
to help with his balance and propulsion.  In addition, the 
Veteran has significant pain and swelling in the right ankle 
and must keep it elevated almost constantly to control these 
symptoms since medications have been unsuccessful.  He is 
unable to undergo surgery because of other medical 
conditions, thus his prognosis is poor and his disability is 
only expected to worsen.  (See October 2009 private 
physician's statement.)

The Board finds that this evidence is in equipoise as to 
whether effective function remains other than that which 
would be equally well served by an amputation stump at the 
site of election below the knee with use of a suitable 
prosthetic appliance.  Whether the acts of balance, 
propulsion, etc would be accomplished equally well by an 
amputation stump with prosthesis is questionable given the 
Veteran's severe limitations in walking due to his right 
ankle disability.  Thus, it is possible to contemplate that 
the Veteran may have a greater ability to ambulate with an 
amputation stump and prosthesis as the problems of swelling 
and pain in the right ankle, which cause the limitation in 
walking, would be mostly alleviated by amputation.   

Thus, after considering the entire record as a whole, the 
Board finds that the objective medical evidence is not 
entirely against the Veteran and is contradictory as to the 
severity of the right ankle disability.  The Board has also 
considered the Veteran's testimony and finds it to be both 
credible and competent as to the Veteran's symptomatology and 
its affects on his functioning and daily life.  Thus, the 
Board finds that there is reasonable doubt as to whether the 
Veteran has actual loss of use of the right foot.  As the 
evidence is in relative equipoise, the Board affords the 
benefit of the doubt to the Veteran and grants a 40 percent 
evaluation for his right ankle disability based on loss of 
use of the right foot under 38 C.F.R. § 4.71a, Diagnostic 
Code 5284.

However, as previously indicated, the pre-existing right 
ankle disability was assigned a 10 percent disability rating.  
Thus, the Board must reduce the 40 percent rating allowed 
herein to 30 percent.  This is the maximum rating permissible 
under the applicable diagnostic codes for the Veteran's 
service-connected right ankle disability.


ORDER

A 30 percent evaluation for residuals, right ankle fracture, 
is granted, subject to the laws and regulations governing the 
payment of monetary awards.



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


